 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   DAVID UPTON,                     )   CASE NO. ED CV 13-2359-AB (PJW)
                                      )
11                   Plaintiff,       )   ORDER ACCEPTING REPORT AND
                                      )   ADOPTING FINDINGS, CONCLUSIONS,
12              v.                    )   AND RECOMMENDATIONS OF UNITED
                                      )   STATES MAGISTRATE JUDGE
13   AREF FAKHOURY, et al.,           )
                                      )
14                   Defendants.      )
                                      )
15
16        Pursuant to 28 U.S.C. § 636, the Court has reviewed Defendants’
17   motion for summary judgment, Plaintiff’s motions, the records on
18   file, and the Report and Recommendation of United States Magistrate
19   Judge.   The time for filing objections to the Report and
20   Recommendation has expired and no objections have been filed.   The
21   Court accepts the findings and recommendations of the Magistrate
22   Judge and adopts them as its own findings and conclusions.
23
24
25
26
27
28
 1        IT IS THEREFORE ORDERED that Defendants’ motion for summary
 2   judgment is granted, Plaintiff’s motions are denied, and the case is
 3   dismissed with prejudice.
 4        DATED:    July 5, 2019
 5
 6
 7                                 AN
                                   ANDRE
                                    NDDR
                                       RE BIROTTE, JR.
                                   UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       2
